Citation Nr: 1409483	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-10 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected disability.  

2.  Entitlement to an initial, compensable rating for erectile dysfunction.  

3.  Entitlement to an initial rating in excess of 10 percent for hypertension, on a scheduler basis.  

4.  Entitlement to an initial rating in excess of 10 percent for hypertension, on an extra-schedular basis.   


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to July 1976.  

The present matters come to the Board of Veterans' Appeals (Board) following appeals of September 2009, December 2011, and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

With regard to a higher rating for hypertension, in the above noted September 2009 rating decision the Veteran was granted service connection and assigned a noncompensable rating effective November 3, 2008.  In a June 2010 rating decision the RO increased the Veteran's disability rating for hypertension to 10 percent, also effective November 3, 2008.  Thereafter, the Veteran submitted a statement to the RO, received on July 20, 2010, in which it was noted the Veteran wished to withdraw his appeal for a higher rating for hypertension.  See e.g. 38 C.F.R. § 20.204 (2013).  However, in March 2011 the Veteran filed a timely VA Form 9 (Appeal to Board of Veterans' Appeals) perfecting his appeal on the issue.  The RO has since considered the issue in a July 2013 supplemental statement of the case (SSOC) and certified the claim to the Board.  In light of the RO's actions, the Board finds the claim of entitlement to an initial rating in excess of 10 percent for hypertension is in appellate status.  

Also, if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, the Veteran was denied entitlement to a TDIU in a July 2013 rating decision.  A review of the Veteran's paper and electronic claims folders does not reflect that he has appealed the RO's decision.  As such, the issue is not currently before the Board.  

Finally, in a July 2012 VA disability benefits questionnaire (DBQ), the Veteran reported suffering from headaches which he claimed were a result of his hypertension.  Medical literature does identify that headaches can be a symptom of hypertension.  The Board will liberally construe the Veteran's comments concerning his headaches in the July 2012 DBQ as reasonably raising a claim for service connection for headaches as secondary to service-connected hypertension.  This issue has not been adjudicated by the RO nor is it before the Board.  Therefore, entitlement to service connection for headaches as secondary to service-connected hypertension is referred to RO for consideration.  

The claim of entitlement to service connection for coronary artery disease, to include as secondary to service-connected hypertension; as well as the claim of entitlement to an initial rating in excess of 10 percent for hypertension, on an extra-schedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the Columbia, South Carolina VARO.


FINDINGS OF FACT

1.  The Veteran has erectile dysfunction, but he does not have visible deformity of the penis; the Veteran is currently in receipt of special monthly compensation (SMC) based on loss of use of a creative organ.  

2.  The Veteran's hypertension has not been manifested by readings of diastolic blood pressure of predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  




CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7. 4.115b, Diagnostic Code 7522 (2013).

2.  The scheduler criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claims on appeal for entitlement to an initial, compensable rating for erectile dysfunction as well as for entitlement to an initial rating in excess of 10 percent for hypertension, on a scheduler basis, has been accomplished.  

Through January 2010 and October 2010 notice letters, the RO notified the Veteran of the legal criteria governing his claims as well as the evidence needed to substantiate the claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the January 2010 and October 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In those letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Additionally, the letters provided the Veteran notice regarding the assignment of effective dates and disability rating elements.  

VA has also adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims for entitlement to an initial, compensable rating for erectile dysfunction and for an initial rating in excess of 10 percent for hypertension, on a scheduler basis.  The Veteran's service treatment records (STRs) are associated with the claims folders as are his VA and private treatment records.  The RO has also obtained the Veteran's Social Security Administration (SSA) records.  Furthermore, the Veteran has been provided VA medical examinations associated with his claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims for entitlement to an initial, compensable rating for erectile dysfunction as well as for entitlement to an initial rating in excess of 10 percent for hypertension, on a scheduler basis.  

II.  Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Erectile Dysfunction

If a disability is listed in VA's rating schedule, it is to be evaluated under the diagnostic code corresponding to that particular disability.  See 38 C.F.R. § 4.20, 4.27 (2013).  Only when an unlisted condition is encountered is it permissible to rate the condition under the diagnostic code for a closely related disease or injury, by analogy.  Id.  In rating a disability by analogy, conjectural analogies are to be avoided, as is the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.  

The Board finds that erectile dysfunction is not a condition that is specifically listed in the rating schedule.  Therefore, the Veteran's disability is to be rated analogously for deformity of the penis with loss of erectile power under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  The provisions of Diagnostic Code 7522 provide for a 20 percent disability rating only.  There is not otherwise a provision for a compensable rating under this diagnostic code where there is loss of erectile power but no penile deformity.  (The Board notes, parenthetically, that on the basis of his erectile dysfunction, the Veteran has been granted special monthly compensation (SMC) based on loss of use of a creative organ.  38 U.S.C.A. § 1114 (k) (West 2002 & Supp. 2012); 38 C.F.R. § 3.350(a) (2013)).

The evidence of record reflects that the Veteran has erectile dysfunction.  In his June 2012 notice of disagreement, the Veteran commented that he deserved more than a noncompensable rating zero percent rating for his disability because having erectile dysfunction had put a strain on his marriage and this had resulted in stress.  

Notwithstanding the Veteran's belief that he deserves a compensable rating for his erectile dysfunction, the evidence of record does not establish that the Veteran has a penile deformity.  Of note, in a November 2011 VA (DBQ) examination, the Veteran reported having normal penile anatomy.  During a later July 2012 VA (DBQ) examination, the Veteran's penis was not examined per his request.  At that time, the Veteran did not report the presence of penile deformity nor does the evidence of record reflect any report by the Veteran that such is the case.  

Therefore, the Board finds that the evidence demonstrates that the Veteran does not have deformity of the penis.  The Board acknowledges the Veteran currently has erectile dysfunction which has been linked to his service-connected hypertension.  However, the Board must nonetheless conclude that, absent visible deformity of the penis, a compensable rating for penile deformity with loss of erectile power cannot be sustained.  As noted above, Diagnostic Code 7522 requires both deformity of the penis and erectile dysfunction for assignment of a 20 percent evaluation.  

It is important to note that unlike the special monthly compensation, which is specifically designed to compensate veterans for disabilities such as erectile dysfunction (and has already been granted in the current case), the rating schedule is designed with a different purpose in mind.  The schedule provides compensation for disabilities which result in an impairment in earning capacity (i.e. interference with employment).  See 38 C.F.R. § 4.1.  Given that the Veteran's erectile dysfunction has not interfered with his employment, the Board concludes that since the initial grant of service connection a compensable evaluation for erectile dysfunction is not warranted under the schedular criteria.  38 C.F.R. § 4.115b, Diagnostic Code 7522; Fenderson, supra.  

Consideration has also been given to whether the schedular ratings are inadequate, requiring that the RO refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Veteran has not in connection with this appeal indicated, nor presented evidence to support the premise, that his service-connected erectile dysfunction results in marked interference with employment or frequent periods of hospitalization so as to render impracticable the application of the regular schedular standards.  Id.  His sole contention is that his service-connected erectile dysfunction warrants a compensable rating under the schedular criteria.  The RO has not discussed nor adjudicated the matter of an extra-schedular evaluation with regard to erectile dysfunction.  Accordingly, in the absence of the matter being raised by the Veteran or adjudicated by the RO, the Board will not address entitlement to an extra-schedular rating for the Veteran's service-connected erectile dysfunction.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event the Veteran believes consideration of an extra-schedular rating for his erectile dysfunction is in order because it presents an exceptional or unusual disability picture, he may raise this matter with the RO.

Therefore, the Board finds that since the initial grant of service connection, a compensable rating for service-connected erectile dysfunction is not warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Hypertension

The Veteran's service-connected hypertension has been evaluated under Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension).  This diagnostic code provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Although the Board has an obligation to provide reasons and bases supporting its decision, the Board is not required to discuss, in detail, every piece of evidence of record.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.  

The Veteran filed his application for service connection for hypertension in November 2008.  Associated with the application were a large number of private treatment records.  While some of these records document systolic pressure of 200 or greater or diastolic pressure of 110 or greater, the vast majority of the records predate the Veteran's claim by a number of years.  Otherwise, of note, blood pressure readings in July 2008 and September 2008 were reported as 186/97 and 154/87, respectively.  In October 2008, the Veteran's blood pressure was recorded as 200/90.  

In connection with his claim, the Veteran underwent a VA examination in March 2009.  The Veteran reported that he checked his blood pressure at least once a day and that it was approximately 170 (systolic) over 80 to 90 (diastolic).  At the time of the examination, the Veteran's blood pressure readings were reported as 148/80, 150/90, and 150/88.  

During a VA examination in April 2010, the Veteran's initial blood pressure reading was reported as 229/93, with subsequent readings during the examination reported as 187/90 and 166/92.  Later, during a November 2010 VA (DBQ) examination associated with the Veteran's claim for service connection for coronary artery disease, the Veteran's blood pressure was reported as 145/80.  A VA treatment record in December 2010 reflects a blood pressure reading of 166/92.  

Thereafter, in a November 2011 VA (DBQ) examination, blood pressure readings were reported as 183/113, 185/117, and 165/105.  A July 2012 VA (DBQ) examination reflected blood pressure readings of 170/88, 168/90, and 176/100.  Most recently, a March 2013 VA treatment record associated with the Veteran's electronic claims folder notes a blood pressure reading of 142/84.  There was an additional comment of "no HTN > 170/110."  

As noted above, the rating criteria under Diagnostic Code 7101 reflect that to warrant an increased rating to 20 percent for hypertension requires diastolic pressure readings predominantly 110 or more, or systolic pressure predominantly 200 or more.  See Webster's II New Riverside University Dictionary 927 (1994) (defining "predominantly" as "most common or conspicuous, prevalent, or preponderant").  

The Board has considered the Veteran's documented history concerning his hypertension.  Based on review of the evidence of record, to include those noted blood pressure readings referenced above, the Board does not find the Veteran's hypertension to be manifest by systolic pressure predominantly 200 or more or diastolic pressure predominantly 110 or more.  Other than in limited instances, systolic blood pressure and diastolic blood pressure readings have predominantly been below 200 and below 110, respectively.  Furthermore, while there was a reference in March 2013 to diastolic blood pressure not being above 110, the diastolic blood pressure reported at that time was 84.  The Board's review of the evidence did not reflect diastolic blood pressure readings predominantly of 110.  

Therefore, without sufficient evidence during the appeal period that the Veteran's hypertension has resulted in systolic pressure of predominantly 200 or more and/or diastolic pressure of predominantly 110 or more, a rating higher than 10 percent for the Veteran's service-connected hypertension, at any time during the appeal period, is not warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7101; Fenderson, supra.  

Therefore, the Board finds that since the initial grant of service connection, a rating in excess of 10 percent for service-connected hypertension, on a schedular basis, is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  

The Board notes that entitlement to an initial rating in excess of 10 percent for hypertension, on an extra-schedular basis, is addressed in the Remand below.  



ORDER

An initial, compensable rating for erectile dysfunction is denied.  

An initial rating in excess of 10 percent for hypertension, on a schedular basis, is denied.  

REMAND

In a February 2012 VA (DBQ) addendum opinion, a VA examiner noted the Veteran reporting of having been evaluated in November 2010 for coronary artery disease (CAD) and being recommended for a percutaneous coronary intervention (PCI) (also known as coronary angioplasty) and/or cardiac catheterization.  The VA examiner reported that there was no evidence of such recommendations or related testing associated with the claims folders.  The examiner did comment, however, that a report of April 2011 VA myocardial perfusion test (MPT) was associated with the claims folders, and the report indicated that the MPT was normal with an otherwise negative indication of ischemic heart disease (IHD) or CAD.  Based on these findings, the examiner opined that it was less likely that the Veteran had a diagnosis of CAD based on the normal findings from the MPT.  

Thereafter, in December 2012, the Veteran's attorney submitted a copy of an October 2010 stress cardiac imagining examination (stress test).  The examination's impression was stress-induced reversible ischemia involving the inferior myocardium.  Additional private medical records submitted by the attorney identified the Veteran as having been scheduled for a left heart catheterization to include a possible PCI.  The Veteran later failed to have the procedure(s) due to financial considerations.  

The Board notes that stress tests are designed to determine if chest discomfort is caused by blockages in the coronary arteries.  The general idea behind a stress test is to determine if exercise can stress the heart enough to identify narrowing in coronary arteries that cause reduced blood flow (ischemia) to areas of the heart muscle.  During a stress test, images are obtained of blood flow to the heart muscle both during rest and just after maximum exercise.  The rest and exercise images are directly compared to determine if an area that has good blood supply at rest has a reduction in blood supply at peak exercise.  If this is found, it is called stress-induced reversible ischemia and generally indicates that a significant coronary artery blockage is present.  Otherwise, blockages in the coronary arteries can also be determined from a cardiac catheterization.  During this procedure, small catheters are inserted into arteries in the groin to inject contrast dye into the coronary arteries to directly image them and identify if any blockages exist.  

In the present case, the February 2012 VA examiner opined appears based on an incomplete record.  The examiner has not had an opportunity to review the private medical records noted above, and whether such review would ultimately change the examiner's opinion is unknown.  The evidence of record reflects an abnormal stress test in October 2010 and a normal stress test in April 2011.  The Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Therefore, prior to any decision on the Veteran's claim for service connection for CAD secondary to service-connected hypertension, an addendum medical opinion should be sought from the February 2012 VA examiner following review of those submitted private medical records identifying an abnormal stress test in October 2010.  

The Board also finds the Veteran's claim for a higher rating for his hypertension, on an extra-schedular basis, is inextricably intertwined with his claim on appeal for service connection for CAD.  The Veteran's inability to work has been noted to result from a number of nonservice-connected disabilities plus his service-connected hypertension.  He also suffers from deconditioning and is noted to be obese.  Both a VA examiner and a private clinician have reported that the Veteran's inability to work is multi-factorial but neither has specifically address the impact that the Veteran's hypertension has on employability.  The Veteran alleges that his hypertension causes shortness of breath, chest pain, and headaches.  The medical evidence does not specifically rule out these symptoms as being related to hypertension.

The Board also finds that it would be helpful if the addendum medical opinion being sought also include a discussion of the Veteran's claimed symptoms of shortness of breath, chest pain, and headaches and whether they are related to his hypertension.  Also, it would be helpful if the examiner discussed whether there was any interference with the Veteran's ability to work due to hypertension.  Thus, the claim of entitlement to an initial rating in excess of 10 percent for hypertension, on an extra-schedular basis, is deferred pending additional development as outlined above.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA treatment records dated from March 2013. 

2.  After completion of the above, the claims folders should be referred to the VA examiner who provided the February 2012 VA addendum medical opinion and the conclusion that the Veteran did not have CAD.  The examiner should offer an addendum medical opinion based on a review of the evidence of record.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

The examiner's review of the claims folders should include the evidence of record, in particular, those tabbed private medical reports and test results from October 2010.  Of note, a stress cardiac imaging examination notes an impression of stress-induced reversible ischemia involving the inferior myocardium.  The Veteran scheduled for a cardiac catheterization and possible PCI but was unable to have the procedure(s) done due to financial concerns.  

Thereafter, the VA examiner should again offer an opinion as to the medical probabilities that the Veteran has CAD.  (If additional diagnostic testing is necessary before the examiner renders an opinion, such testing should be undertaken.)  

The examiner should also comment on whether the Veteran's complaints of chest pain, shortness of breath, and/or headaches are related to his hypertension.  Additionally, the examiner should opine whether the Veteran's hypertension, in and of itself, results in any interference with the Veteran's ability to work.  The degree of such interference should be noted (e.g., mild, moderate, severe or marked, etc.).  

The medical basis for any conclusion reached should be thoroughly explained, to include an explanation for a finding that the examiner is unable to render an opinion without resorting to speculation.  

If the February 2012 VA examiner is not available to provide an addendum opinion, make arrangements for the file to be reviewed by another examiner who should be asked to provide the opinion.  (If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an examination and the necessary opinion requested.)  

3.  The RO must ensure that any opinion report complies with this remand.  If any opinion, or report of examination, is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, readjudicate the claims for service connection for coronary artery disease as secondary to service-connected hypertension, as well as the claim for a rating in excess of 10 percent for hypertension, on an extra-schedular basis.  (Based on the addendum opinions provided by the VA examiner, the RO should consider whether the Veteran's claim for a higher rating for hypertension should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 3.321(b)).  If any benefit sought is denied, the Veteran and his attorney must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


